 1

 2

 3

 4

 5

 6

 7                    UNITED STATES DISTRICT COURT
 8                   CENTRAL DISTRICT OF CALIFORNIA
 9
     UNICOLORS, INC.,                    Case No.: CV 19-401-GW-FFMx
10                                       Hon. George H. Wu Presiding
11
     Plaintiff,
                                             JUDGMENT
12   vs.
13
     IBERIA FASHION LLC; et al.,
14

15   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28                                     -1-


                               [PROPOSED] JUDGMENT
 1

 2
                                         JUDGMENT

 3

 4
           JUDGMENT IS ENTERED AS FOLLOWS:

 5
           1.    Judgment is entered against Defendant Dillard’s, Inc., and in favor of

 6
                 Plaintiff Unicolors, Inc., in the amount of two thousand dollars and zero

 7
                 cents ($2,000.00) plus costs incurred including attorneys’ fees, in an

 8
                 amount to be determined;

 9
           2.    Dillard’s, Inc. shall be enjoined from making any further sales of

10               product bearing the Subject Design; and

11         3.    Dillard’s, Inc. shall pay this judgment within thirty (30) days of its entry.

12

13         IT IS ORDERED AND ADJUDGED THAT THE ABOVE JUDGMENT

14   BE ENTERED BY THE CLERK.

15

16   Dated: April 30, 2019                  By:_____________________________

17                                          HONORABLE GEORGE H. WU
18                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28                                             -2-


                                      [PROPOSED] JUDGMENT
